Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                CASE NO.: 0:19-cv-62713-SMITH



  ALBERTO VENEREO,


             Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC, and
  INPHYNET SOUTH BROWARD,
  LLC,


          Defendants.
  _____________________________/

   DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S, ANSWER
  AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        COMES NOW Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC

  (“HRRG”) by and through its undersigned counsel, and for its Answer to Plaintiff’s First

  Amended Complaint [DE 13] states the following:

                                  JURISDICTION AND VENUE

        1.        Admitted for purposes of jurisdiction and venue only; otherwise denied.

        2.        Admitted for purposes of jurisdiction and venue only; otherwise denied.

        3.        Admitted for purposes of venue only; otherwise denied.

                                             PARTIES

        4.        Unknown at this time; therefore denied.

        5.        Admitted for purposes of jurisdiction and venue only; otherwise denied.
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 2 of 11



            6.    Admitted for purposes of jurisdiction and venue only; otherwise denied.

            7.    Admitted for purposes of jurisdiction and venue only; otherwise denied.

            8.    The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            9.    The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

                                          JURY DEMAND

            10.   The Defendant demands trial by jury for any remaining issue following the

  determination of any dispositive motions.

                                   FACTUAL ALLEGATIONS

            11.   Unknown at this time; therefore denied; Defendant demands strict proof thereof.

            12.   Unknown at this time; therefore denied; Defendant demands strict proof thereof.

            13.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            14.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent




                                                  2
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 3 of 11



  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            15.   Unknown at this time; therefore denied; Defendant demands strict proof thereof.

            16.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            17.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            18.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            19.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            20.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.



                                                  3
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 4 of 11



         21.    The allegation is admitted to the extent that the Defendant HRRG was retained to

  seek the payment of the alleged debt obligation claimed due to the creditor. Otherwise, the

  allegation is denied as unknown at this time; therefore denied; Defendant demands strict proof

  thereof.

         22.    Admitted.

         23.    Admitted.

         24.    Admitted.

         25.    Admitted.

         26.    Admitted.

         27.    Admitted.

         28.    Admitted.

         29.    The allegation is admitted to the extent that the Defendant HRRG was retained to

  seek the payment of the alleged debt obligation claimed due to the creditor. Otherwise, the

  allegation is denied as unknown at this time; therefore denied; Defendant demands strict proof

  thereof.

         30.    The allegation is admitted to the extent that the Defendant HRRG was retained to

  seek the payment of the alleged debt obligation claimed due to the creditor. Otherwise, the

  allegation is denied as unknown at this time; therefore denied; Defendant demands strict proof

  thereof.

         31.    The allegation is admitted to the extent that the Defendant HRRG was retained to

  seek the payment of the alleged debt obligation claimed due to the creditor. Otherwise, the

  allegation is denied as unknown at this time; therefore denied; Defendant demands strict proof

  thereof.



                                                4
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 5 of 11



                  COUNT I: FAIR DEBT COLLECTION PRACTICES ACT
                          Section 1692e and Section 1692e(2)(A)
                                    Defendant HRRG

         32.     Defendant re-asserts and incorporates the responses to the allegations contained in

  Paragraphs 1 through 31 by reference; as if fully re-stated herein.

         33.     Admitted to the extent that the provisions of the Section 440.13(2)(a) are self-

  evident. Otherwise, Defendant denies the applicability to the facts and circumstances at this

  time. Defendant. Defendant demands strict proof thereof.

         34.     Admitted to the extent that the provisions of the Section 440.13(a) are self-

  evident. Otherwise, Defendant denies the applicability to the facts and circumstances at this

  time. Defendant. Defendant demands strict proof thereof.

         35.     Admitted to the extent that the provisions of the Section 440.13 are self-evident.

  Otherwise, Defendant denies the applicability to the facts and circumstances at this time.

  Defendant. Defendant demands strict proof thereof.

         36.     Admitted to the extent that the provisions of the Section 1692e are self-evident.

  Otherwise, Defendant denies the applicability to the facts and circumstances at this time.

  Defendant. Defendant demands strict proof thereof.

         37.     Denied; Defendant demands strict proof thereof.

         38.     Denied; Defendant demands strict proof thereof.

         39.     Denied; Defendant demands strict proof thereof.

         40.     Denied that Plaintiff is entitled to any relief; Defendant demands strict proof

  thereof.




                                                   5
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 6 of 11



             COUNT II: FLORIDA’S CONSUMER COLLECTION PRACTICES ACT
                               Section 559.72(9), Fla. Stat.
                                    Defendant HRRG

         41.     Defendant re-asserts and incorporates the responses to the allegations contained in

  Paragraphs 1 through 31 by reference; as if fully re-stated herein.

         42.     Admitted to the extent that the provisions of the Section 440.13(2)(a) are self-

  evident. Otherwise, Defendant denies the applicability to the facts and circumstances at this

  time. Defendant. Defendant demands strict proof thereof.

         43.     Admitted to the extent that the provisions of the Section 440.13(13)(a) are self-

  evident. Otherwise, Defendant denies the applicability to the facts and circumstances at this

  time. Defendant. Defendant demands strict proof thereof.

         44.     Admitted to the extent that the provisions of the Section 440.13 are self-evident.

  Otherwise, Defendant denies the applicability to the facts and circumstances at this time.

  Defendant. Defendant demands strict proof thereof.

         45.     Admitted to the extent that the provisions of the Section 559.72(9) are self-

  evident. Otherwise, Defendant denies the applicability to the facts and circumstances at this

  time. Defendant demands strict proof thereof.

         46.     Denied; Defendant demands strict proof thereof.

         47.     Denied; Defendant demands strict proof thereof.

         48.     Denied that Plaintiff is entitled to any relief; Defendant demands strict proof

  thereof.




                                                   6
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 7 of 11



            COUNT III: FLORIDA’S CONSUMER COLLECTION PRACTICES ACT
                                Section 559.72(5) Fla. Stat.
                            Defendant Inphynet South Broward

            49.   Defendant re-asserts and incorporates the responses to the allegations contained in

  Paragraphs 1 through 31 by reference; as if fully re-stated herein.

            50.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            51.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            52.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            53.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            54.   The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent




                                                   7
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 8 of 11



  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            55.    The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            56.    The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

            57.    The allegations contained in the paragraph are asserted against a Defendant other

  than Defendant HRRG and therefore no response from this Defendant is necessary. To the extent

  that the allegations are asserted directly or indirectly against Defendant HRRG, the paragraph is

  denied.

                                     AFFIRMATIVE DEFENSES

  First Affirmative Defense

            Defendant affirmatively alleges that Defendant is not liable for the alleged actions or

  inactions of other third parties, and/or any of their employees, agents or principals.

  Second Affirmative Defense

            Defendant affirmatively alleges that to the extent that any allegations exceed one (1) year

  from the date of filing the Complaint, such claims or allegations are barred by the year statute of

  limitations under the Fair Debt Collection Practices Act (“FDCPA”).




                                                     8
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 9 of 11



  Third Affirmative Defense

         Defendant affirmatively alleges that the alleged actions of Defendant and its agents and

  employees are protected by the “bona fide error” defense pursuant to the Fair Debt Collection

  Practices Act, Section 1692k, since such actions or inactions, if they occurred, were not

  intentional and resulted from a bona fide error notwithstanding the Defendant’s maintenance of

  procedures reasonably adapted to avoid such an error.

  Fourth Affirmative Defense

         Defendant affirmatively alleges that the alleged actions of Defendant and its agents and

  employees are protected by the “bona fide error” defense pursuant to Florida’s Consumer

  Collection Practices Act, Section 559.77, since such actions or inactions, if they occurred, were

  not intentional and resulted from a bona fide error notwithstanding the Defendant’s maintenance

  of procedures reasonably adapted to avoid such an error.

  Fifth Affirmative Defense

         Defendant affirmatively alleges that Defendant lacks the requisite “actual knowledge”

  under Section 559.72(9) Fla. Stat.

  Sixth Affirmative Defense

         Plaintiff is not entitled to recover any damages, or any recovery awarded should be

  reduced by the amount of damages which reasonably could have been avoided, because Plaintiff

  failed to take reasonable steps to mitigate his damages with respect to the matters alleged in the

  Complaint.




                                                  9
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 10 of 11



  Seventh Affirmative Defense

         Defendant affirmatively alleges that to the extent that any allegations exceed two (2)

  years from the date of filing the Complaint, such claims or allegations are barred by the statute of

  limitations under Florida’s Consumer Collection Practices Act (“FCCPA”).


         WHEREFORE, Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC,

  requests that this Court dismiss Plaintiff’s Complaint at Plaintiff’s cost, and that Defendant be

  awarded reasonable attorney fees and costs as provided for under applicable law.


         Dated this 21st day of January, 2020.

                                                Respectfully submitted,

                                                /s/ Rachel M. Ortiz
                                                Ernest H. Kohlmyer, III, Esquire
                                                Florida Bar No.: 0110108
                                                skohlmyer@shepardfirm.com
                                                Rachel M. Ortiz, Esquire
                                                Florida Bar No. 083842
                                                rortiz@shepardfirm.com
                                                Shepard, Smith, Kohlmyer & Hand, P.A.
                                                2300 Maitland Center Parkway, Suite 100
                                                Maitland, Florida 32751
                                                Telephone (407) 622-1772
                                                Facsimile (407) 622-1884
                                                Attorneys for Defendant,
                                                Healthcare Revenue Recovery Group, LLC




                                                  10
Case 0:19-cv-62713-RS Document 17 Entered on FLSD Docket 01/21/2020 Page 11 of 11



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  January 21, 2019 via the Court’s CM/ECF service, which will provide notice to the following

  attorneys of record: Jibrael S. Hindi, Esq. and Thomas J. Patti, Esq. of The Law Offices of

  Jibrael S. Hindi at jibrael@jibraellaw.com and tom@jibraellaw.com; Paul A. Herman, Esq. of

  Consumer Advocates Law Group, PLLC at paul@consumeradvocatelaw.com; John P. Gaset of

  Nelson Mullins Broad and Cassel at john.gaset@nelsonmullins.com; and, Joel A. Brown,

  Esquire of The Fair Credit Law Group at joelb@fclawgroup.com (Attorneys for Plaintiff).


                                             /s/ Rachel M. Ortiz
                                             Ernest H. Kohlmyer, III
                                             Florida Bar No.: 0110108
                                             skohlmyer@shepardfirm.com
                                             Rachel M. Ortiz
                                             Florida Bar No. 083842
                                             rortiz@shepardfirm.com
                                             Shepard, Smith, Kohlmyer & Hand, P.A.
                                             2300 Maitland Center Parkway, Suite 100
                                             Maitland, Florida 32751
                                             Telephone (407) 622-1772
                                             Facsimile (407) 622-1884
                                             Attorneys for Defendant,
                                             Healthcare Revenue Recovery Group, LLC




                                               11
